Case 1:18-cv-00317-JB-N Document 340 Filed 09/10/21 Page 1 of 2                 PageID #: 4619




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

  WILLIAM HEATH HORNADY, et al.,                )
                                                )
                Plaintiffs,                     )
                                                )
  v.                                            ) CASE NO. 1:18-cv-00317-JB-N
                                                )
  OUTOKUMPU STAINLESS USA, LLC                  )
                                                )
                Defendant.                      )


                                 NOTICE OF APPEARANCE

        COMES NOW H. William Wasden of the law firm Burr & Forman LLP and hereby gives

 notice of his appearance as additional counsel of record for Defendant Outokumpu Stainless USA,

 LLC.

                                                    Respectfully submitted,

                                                    /s/ H. William Wasden
                                                    H. WILLIAM WASDEN

                                                    Attorney for Defendant
                                                    Outokumpu Stainless USA, LLC
 OF COUNSEL:
 BURR & FORMAN LLP
 11 North Water Street, Suite 22200
 Mobile, Alabama 36602
 Telephone:   (251) 344-5151
 Facsimile:   (251) 344-9696
 Email: bwasden@burr.com
Case 1:18-cv-00317-JB-N Document 340 Filed 09/10/21 Page 2 of 2                   PageID #: 4620




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on September 10, 2021, I electronically filed the foregoing document
 using the Court’s CM/ECF system, which will automatically send electronic notice to the
 following:

  Ian D. Rosenthal                                   Patrick H. Sims
  HOLSTON, VAUGHN & ROSENTHAL,                       SIMS LAW FIRM, LLC
  LLC                                                P.O. Box 7112
  P.O. Box 195                                       Mobile, AL 36670
  Mobile, AL 36601                                   patrick@simslawfirm.com
  idr@holstonvaughan.com


                                                       /s/ H. William Wasden
                                                       OF COUNSEL




                                                 2
